PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/122,094
Filing Date: 5 Sep 2018
Appellant(s): Van De Stroet, Caleb



__________________
Marina Cunningham
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/27/2021.

Status of Claims

The Examiner agrees with the statement of the status of claims contained in the briefs.

Status of Amendments

There are no amendments contained in the brief.

Summary of Claimed Subject Matter

The Examiner agrees with the summary of the claimed subject matter contained in the brief.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 09/03/2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New ground of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION."

Withdrawn Rejections

There are no withdrawn rejections.
Evidence Relied Upon
Pugsley, WO 2014049222
Takahashi, US-5172785-A
Mattson, US-20040060765-A1

Claims Appendix

The copy of the appealed claims contained in the appendix to the appellant briefs is correct.

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 5-8, 12-15, and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over PUGSLEY et al., WO 2014/049222, herein further known as Pugsley in view of TAKAHASHI, US 5,172,785, herein further known as Takahashi.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pugsley and Takahashi, in view of MATTSON et al., US 20040060765, herein further known as Mattson.

Grounds of Rejection Not on Review/Non Appealable Issues

None

(2) Findings of Patentability to be Reviewed on Appeal

Examiner agrees with the statement of the finding of patentability to be reviewed set forth in the briefs.

Findings of Patentability Not on Review and Non Appealable Issues

None

Response to Argument
On pages 7-8, Appellant argues that an obviousness rejection is improper unless supported by a clearly stated prima facie case of obviousness under 35 U.S.C. § 103  which is established when the teachings from the prior art itself appear to suggest the claimed subject matter “as a whole” to a person of ordinary skill in the art and the Examiner bears the initial burden of presenting a prima facie case of obviousness. Furthermore, Appellant  sites Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970), KSR Int 7 Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007), W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 U.S.P.Q. 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984), Oetiker, 997 F.2d 1443, 1445, 24 U.S.P.Q. 2d 1443, 1444 (Fed. Cir. 1992), and Fine, 837 F.2d 1071, 1074, 5 U.S.P.Q. 2d 1596, 1598 (Fed. Cir. 1988), in support of the prima facie case of obviousness under 35 U.S.C. § 103. 
On pages 8-10, Appellant argues that Pugsley and Takahashi, whether considered alone or in combination, do not teach or suggest a vehicle control system and method that “determines the acceleration rate of the machine by monitoring a control signal supplied to a propulsion system of the machine by the vehicle control system and measuring a ramp rate of the control signal” as independent claims 1 and 15 recite.
The Examiner respectfully disagrees with the Appellant.
The Examiner has “set forth a prima facie case, supported by evidence, showing why the claims at issue would have been obvious in light of the prior art and reached the final determination on obviousness by weighing the evidence establishing the prima facie case with the rebuttal evidence." ACCO Brands Corp. v. Fellowes, Inc., 813 F.3d 1361, 1365–66, 117 USPQ2d 1951, 1553-54 (Fed. Cir. 2016) (internal citations omitted). The prior art of Pugsley discloses a method for managing the power steering of a motor vehicle comprising: determining a power steering control value on the basis of an acceleration value of the vehicle. The claims of record correspond directly to the steering system of Pugsley including a vehicle control system which is configured to command the steering of the machine during acceleration events. Furthermore, the prior art of Takahashi teaches the monitoring of a control signal of the accelerator pedal and the rate that the pedal is depressed, which directly corresponds to the acceleration of the machine and the signal is supplied to the propulsion system of a machine to determine an acceleration rate of the machine. 
Furthermore, the prior art of record Pugsley, in combination with the prior art of record Takashi, is used to reject the claims.  Wherein, Pugsley discloses in FIG. 1, a motor vehicle (1) including a steering assist device (11), and a steering assist management device (10) corresponding to a machine, a steering system and a vehicle control system respectively. In addition, Pugsley discloses a method for managing the steering assistance of a motor vehicle comprising a step consisting in determining a steering assistance command value as a function of a vehicle acceleration value.
Furthermore, Pugsley claim 8 discloses the steering assist management device (10) comprising a means for receiving a vehicle acceleration value and the value of acceleration (a) of the vehicle, shown in the steps of FIG. 2, steps 20 through 24, is used in the equation to determine the steering assistance gain, (e.g. how much to increase or decrease the steering assistance). In addition, Pugsley discloses the estimated acceleration rate from the vehicle speed values received over time, (wherein, acceleration is equal to the speed over time of the vehicle) is used in derivation step 22.
Furthermore, the prior art of record Takashi teaches “a driver’s characteristic estimator section (7) which receives signals from the vehicle speed sensor (9) and the accelerator position sensor 10.” These control signals for the vehicle forward (or reverse) motion (i.e. propulsion) are used to “characterize the driver” by his/her input (e.g. a driver quickly depressing the accelerator pedal causes the vehicle to quickly accelerate). In addition, Takashi teaches the accelerator (accelerator pedal) speed is 
B.	On pages 10-11, Appellant submits that Mattson does not overcome the deficiencies in Claims 2, 9, and 16 which depend from independent claims 1, 8, and 15, respectively, which are disclosed within Pugsley in view of Takahashi.
 Regarding Appellant’s arguments that Mattson does not overcome the deficiencies in Claims 2, 9, and 16 which depend from independent claims 1, 8, and 15, respectively, the Examiner respectfully disagrees for the same reasoning as stated above. 

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.






/TERRY C BUSE/Examiner, Art Unit 3669                                                                                                                                                                                                        

Conferees:

/RACHID BENDIDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        
/JOHN OLSZEWSKI/Supervisory Patent Examiner, Art Unit 3669                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.